Filed 10/26/16
                           CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION TWO


THE PEOPLE,
        Plaintiff and Respondent,
                                                   A144021
v.
VLADIMIR SOTELO-URENA,                             (Sonoma County
                                                   Super. Ct. No. SCR644374)
        Defendant and Appellant.


        In April 2016, George Lowery, a 50-year-old homeless man, was beaten to death
in San Diego County. Two brothers were charged with his kidnapping, torture, and
murder. That same month, the homeless 51-year-old John Gerald Holiday was murdered
near a dumpster in downtown Fresno.
        The next month saw the murders of two more homeless individuals: 66-year-old
Stephen Williams was found dead in a pond in Golden Gate Park. It was reported that
two men, along with other assailants, had tortured Williams over a three-day period,
eventually killing him and dumping his body in the pond. And 37-year-old Joshua
William Clark died in Santa Rosa following a one-sided fight with another man over
either cigarettes or a debt owed for marijuana. Both men were homeless and downtown
Santa Rosa regulars.
        In July 2016, the police arrested a man suspected of committing a series of attacks
in San Diego that left three homeless men dead and at least two others seriously injured.
        These tragedies in those few months are not anomalies—studies show that
homeless individuals are the victims of crime at a significantly higher rate than housed
individuals.



                                             1
       Here, on trial for the first degree murder of Nicholas Bloom, defendant Vladimir
Sotelo-Urena—who was homeless—sought to introduce expert testimony to this effect,
via an expert prepared to testify that as a result of this higher rate of victimization,
homeless individuals experience a heightened sensitivity to perceived threats of violence.
This evidence, defendant submitted, was relevant to his claim that he acted in
self-defense or, at the very least, imperfect self-defense. The trial court excluded the
testimony on the ground that it was irrelevant to defendant’s claim that he actually and
reasonably believed he needed to use lethal force to defend himself—that homelessness
was a “common experience with the jurors and not subject to expert testimony.”
       On appeal, defendant contends among other things, that the exclusion of the expert
testimony was an abuse of discretion and deprived him of his constitutional right to
present a complete defense, and that this error was prejudicial. We agree, and we reverse
on that ground, without a need to address defendant’s other arguments.
                                  EVIDENCE AT TRIAL
       In December 2013, 31-year-old defendant had been homeless for over two years.
He had been living in Santa Rosa for five or six months, having moved from Las Vegas
to attend Santa Rosa Junior College. While in Santa Rosa, he frequently spent the night
downtown behind the Santa Rosa public library. Nicholas Bloom was also homeless and
camped in downtown Santa Rosa.
       Around 8:30 or 9:00 p.m. on December 24, Donovan Sweeden was in a downtown
Santa Rosa homeless encampment that he shared with Bloom. He watched Bloom inject
“a fat one”—an 80cc syringe of methamphetamine—described by a medical expert as a
dosage large enough to kill someone who was not a regular user habituated to the drug.
After shooting up, Bloom became “agitated,” “upset,” and “aggressive.” Sweeden
described him as “hot. . . . [S]eemed to be somewhat out of it,” and said he “could be
perceived” as violent and “explosive.”
       Around 10:00 p.m., Bloom left the encampment and walked down Jeju Way, an
alley that runs behind the Russian River Brewing Company and the Santa Rosa public
library. He soon encountered defendant, an encounter that ended when defendant


                                               2
admittedly stabbed Bloom to death. Because defendant did not testify at trial, his version
of what happened during that encounter came from two interviews with Santa Rosa
police officers after his arrest. The recordings of those interviews were played for the
jury, and were in substance as follows:
       Defendant generally camped in the back of the library, most nights sleeping
“down at the bottom level.” Defendant, who was Muslim, was sitting alone on the rear
steps of the library reading the Quran when Bloom approached him from the direction of
the Russian River Brewing Company. From Bloom’s mannerisms, defendant believed he
was “probably” intoxicated.
       With an aggressive demeanor, Bloom asked if defendant had a cigarette.
Defendant did not respond and continued to read. With an angry voice, Bloom asked if
he spoke English, and defendant responded that he did. Bloom again asked if he had a
cigarette, and defendant answered that he did not. Bloom moved even closer with a
belligerent attitude, as if he wanted to fight.
       Defendant had been stabbed a few weeks earlier, and he was “pretty sure” he
recognized Bloom as one of his attackers: “[H]e was one of the people that, one of the
individuals that, you know, tried to harm me, tried to kill me in the past . . . .”1 Bloom
approached “like he’s gonna do something,” and defendant thought, “[O]h shit, another
fight.” Bloom “went to grab something” from his pocket or waistband, and defendant
believed he was grabbing a knife: “I didn’t see a knife but I’m, but I’m pretty sure he had
something in his hand ‘cause he kept like, like he wanted, you know, and like I was
getting stabbed again, essentially.” Defendant did not have good eyesight, but he thought
he saw “something thin” with a “linear line” to it, and he believed Bloom was “gonna
poke [him] or stab [him] or something.”
       As Bloom got closer, defendant felt he was in danger because he had been through
this before: “I just felt like I was in a position of danger and it was, and it got my nerves


       1
       It was stipulated that Bloom was in fact in custody on November 11, the day
defendant was stabbed.


                                                  3
rattled, ya know? My adrenaline just jumped up.” He grabbed his backpack and pulled
out a kitchen knife he had bought for protection after he was stabbed. At that point,
Bloom was “[p]retty close.” Defendant told Bloom to get away or he was “gonna send
[him] straight to hell.” Bloom said, “oh really?” and laughed like he wanted to hurt
defendant.
       They then “got tangling” and “just started going at it.” They “kinda
walked . . . kinda waltzed” down to the end of the street, where defendant grabbed
Bloom’s shirt and went for his throat, stabbing him. Bloom fell to the ground on his
back, and defendant “got on top of him [and] made sure that he didn’t get up,” “made
sure that he didn’t pose a threat . . . .” Defendant explained: “I wasn’t gonna wait for
him to get stabbed. Last time it happened is because I waited. And because ya know, I
let, you know, him get the best of me, you know, and I wasn’t gonna do that a second
time.” Defendant continued to stab Bloom after he was down because he “had to make
sure he didn’t . . . move.” After it was over, defendant was “pissed,” and he kicked
Bloom in the head. According to defendant, the altercation started at the library steps and
ended almost at the end of the street. He did not know how they got that far, although
they were “lunging at each other . . . .”
       When asked if he knew how many times he had stabbed Bloom, defendant
responded, a “Bunch of times,” and “A lot.” “Enough, enough to mess somebody up
permanently.” When asked if he was trying to kill Bloom, defendant answered,
“Essentially, yes. I wasn’t tryin’ to tickle him,” and “Obviously. I’m not gonna lie, yes.”
       After stabbing Bloom, defendant walked back to the steps, put the knife in his
backpack, and “just sat there.” He felt “sick,” “sad,” “kinda weak,” and “disgusted.” He
then waited for the police to arrive: “I mean, I wasn’t gonna run. I wasn’t gonna be like
well, I didn’t do it. ‘Cause, I mean, I’m not gonna lie, I’m not supposed to lie about
anything.”
       Defendant denied that he tried to rob Bloom, that Bloom asked for money, or that
they had been engaged in any kind of transaction. Bloom had not solicited a sexual
encounter with defendant, and defendant denied having a sexual relationship with him.


                                             4
He denied that he had wanted payback for having been stabbed a few weeks earlier.
Defendant claimed he did not know anything about money that was found on the ground
and in Bloom’s hands.
       Defendant also told the police officers about another incident that occurred about
six days before he was stabbed. It was a verbal altercation with someone else, and he did
not know why but “they wanna hurt me. They wanna kill me.”
       Jeffrey Jones, a passerby, testified at defendant’s trial. Around 10:30 p.m. on
December 24, 2013, Jones left the Russian River Brewing Company and walked through
Jeju Way on his way home. He passed by defendant, who was sitting on the library steps
10 to 12 feet away. As he continued walking, he noticed a crumpled $20 bill on the
ground. About 30 steps away in a very dark area of the alley, he saw a body on the
ground and blood everywhere. Next to the body, there was a wallet and four crumpled
$20 bills. In Bloom’s hand, there were crumpled $20 bills and a tube of lip balm.
       Jones immediately called 911. While he was on the phone, he turned back in the
direction of the steps and saw defendant still sitting there with a bag next to him. He
walked back towards defendant, who stood up, picked up his bag, and then sat back down
again. Jones stopped about 60 feet away from defendant and called out to ask if he had
seen anything.
       The police arrived almost immediately. When they arrived, Jones pointed out
defendant sitting on the steps.
       Defendant was arrested shortly thereafter. An officer on the scene asked him what
had happened, and he responded, “I got them before they got me.” Another officer asked
defendant if he was okay,2 and he answered, “No, he was trying to kill me.” Asked
where the knife was, defendant said it was in his backpack. A large kitchen knife
covered in blood was found in defendant’s backpack.
       Raymond Hoey, who was nearby at the time of Bloom’s stabbing and overheard
part of the assault, also testified at trial. Hoey was homeless and generally slept in a

       2
           Defendant suffered a cut on his hand from his own knife.


                                              5
stairwell behind the public library, a spot he chose because it was below eye level, it
seemed less likely that anybody would see him down there, and for safety reasons, to
avoid being seen while bedding down for the night. He had been settling in to sleep
when he heard what sounded like gears of a 10-speed bike and then scuffling in the
parking lot area above him. He then heard two distinct voices. The first one made a
guttural noise, “almost a growl,” that sounded “very malicious and malevolent in nature,”
“animalistic,” “as if someone was not well disposed towards another.” He heard a second
voice yell, “Stop, stop,” and then moments later, “Help, help,” as if in distress. After the
verbal exchange, it was quiet for a few moments and then the police arrived. Because he
did not know what the situation was, he stayed put until the police found him.
       In a police interview, Hoey said he first heard two people arguing and that it
immediately got heated and one of the voices started violently yelling. When asked at
trial to elaborate, he testified, “What I heard sounded like—like two subjects disagreeing
in the form of what I interpret to be a scuffle, such as when two males push each other or
threaten one another in some physical way.” He described the first voice—the one that
made the guttural noises—as the more aggressive of the two.
       Bloom’s body was found 135 feet from where defendant had been sitting on the
steps. He suffered 70 to 80 sharp force injuries that could have been inflicted by a knife.
He had eight stab wounds to his chest and abdomen, which caused severe internal
injuries. The majority of the knife wounds were to his neck area, causing a 9.75 inch
gaping wound. The primary cause of death was multiple sharp force injuries to his torso.
Additional contributing factors were sharp force injuries to his neck, head, and
extremities, as well as acute methamphetamine intoxication.
       Bloom’s body showed signs of intravenous drug use. His blood and urine tested
positive for methamphetamine, amphetamine, THC, and opioids.
       Defendant’s blood sample was devoid of any intoxicants.




                                             6
                           PROCEDURAL BACKGROUND
       Defendant was charged with Bloom’s first degree murder. (Pen. Code, § 187,
subd. (a).) It was also specially alleged that he personally used a knife (id., § 12022,
subd. (b)(1)) and personally inflicted great bodily injury (id., § 12022.7).
       On September 30, 2014, a jury convicted defendant of first degree murder and
found the two special allegations to be true. Defendant was sentenced to 26 years to life,
comprised of 25 years to life for the murder conviction plus a consecutive, one-year term
for the personal use of a knife enhancement. The enhancement for inflicting great bodily
injury was stayed pursuant to Penal Code section 654.
      Defendant filed a timely notice of appeal.
                                          DISCUSSION
       1. Defendant’s Arguments
       Defendant asserts three arguments on appeal: (1) the trial court abused its
discretion and deprived him of his constitutional right to present a complete defense by
excluding expert testimony concerning chronic homelessness; (2) there was insufficient
evidence to support the jury’s first degree murder verdict because there was no
substantial evidence of premeditation and deliberation; and (3) the trial court erred in
enhancing defendant’s sentence pursuant to Penal Code section 12022.7. For the reasons
detailed below, we conclude defendant’s first argument is well taken. Because we
reverse on that ground, we need not address his two remaining contentions.
       2. Background
       Defendant’s defense to the charge that he murdered Bloom was that he believed he
needed to use lethal force to defend himself from an attack by Bloom because Bloom had
(defendant incorrectly believed) stabbed him a few weeks earlier and was going to do it
again if defendant did not get him first. In other words, he acted in self-defense or,
alternatively, imperfect self-defense. In support, defendant’s motion in limine no. 32
sought to admit the testimony of the Honorable Robert C. Coates (Retired) as an expert




                                              7
witness on “Homelessness, and Substance Abuse.”3 More particularly, he proposed that
Judge Coates would testify on the following two topics: “The Experience of
Homelessness, specifically as it relates to different classifications of homelessness, as
well as recent data and studies showing that, nationwide and in the County of Sonoma,
homeless individuals experience higher incidences of victimization and violence than do
non-homeless persons,” and “[H]ow a person experiencing homelessness would react in a
hypothetical situation tracking the defense version of the facts of this case, as shown by
the evidence.” Judge Coates’s testimony, defendant submitted, was relevant to his
defense because it would demonstrate why he actually believed he needed to use lethal
force to defend himself from Bloom. Further, he argued, it would be relevant to the
jury’s assessment of his credibility.
       In a supporting memorandum, defendant identified the following topics as
potential subjects of Judge Coates’s testimony: empirical studies indicating that
homeless people are exposed to violence at a substantially higher rate than housed
individuals, and that the risk of violence has increased over recent years due to a number
of factors, including the release of approximately 37,000 individuals with felony
convictions on parolee status, many of whom have become homeless; new and more
dangerous drugs that cause the users (many of whom are homeless) to become aggressive
and violent; and veterans returning from service with post-traumatic stress disorder
joining the homeless populations. His expertise included research on violence
experienced by homeless individuals in the City of San Diego and the County of Sonoma,
and he also relied on national and international studies addressing fear among and
victimization of homeless individuals. Based on this research, Judge Coates was
prepared to testify that the vulnerability to violence experienced by homeless people
tends to create a greater than normal sensitivity to perceived threats of violence.

       3
         In his opening brief, defendant represents that Judge Coates served as a judge on
the San Diego County Superior Court from 1982 until his retirement in 2011. He then
resumed his law practice and subsequently joined the San Diego law firm of Olins,
Riviere, Coates & Bagula.


                                              8
       The hearing on defendant’s motion began with the trial court expressing its “initial
thoughts” that “what homeless people do or what they’re capable of doing or factors that
may affect them” is “a common experience with the jurors and not subject to expert
testimony.”
       In response, defense counsel argued that Judge Coates’s expert testimony
concerning homelessness was relevant to the issue of defendant’s subjective belief that he
was in danger and needed to use lethal force to defend himself, which went to his claim
that he acted in imperfect self-defense. The prosecutor disagreed, arguing that the
evidence was irrelevant to the charges and had the potential to lead the jury astray.
       The court stated that the issue was not whether defendant was homeless, but rather
“what risk did he face that anybody would face sitting behind the library on Christmas
eve at night?” And, in the court’s opinion, “Homelessness has nothing to do with his
possible victimization.”
       Defense counsel countered, “Judge Coates has been intimately involved with the
issue of homelessness as well as substance abuse issues as they affect the homeless
and—to the point where he wrote a book on it and was involved in several boards down
in San Diego and has developed opinions about this particular demographic and how it
has changed and gotten more dangerous for people on the street and the sort of context of
fear that exists out there among the homeless due to the increasing violence inflicted on
the homeless by persons unknown, just for the fact that they’re homeless, and the
evidence of growing numbers of homeless vets with PTSD issues, other mental disorders
and, again, substance abuse problems, particularly methamphetamine, being ever more
rampant on the streets, adding to the—the culture of fear and dangerousness.”
       The court was unpersuaded, observing, “Everyone is subject to the same risks. I
don’t think it’s a subject for expert opinion, and I don’t think this judge has particular
knowledge that’s relevant to the issues in this case. I am not going to allow the
testimony.”
       Defense counsel queried whether that rationale also applied to defendant’s
assertion of imperfect self-defense, “where the relevance, it would seem, to his subjective


                                              9
beliefs is apparent?” The court agreed that defendant’s “state of mind is relevant” but
believed that “some general opinion of a judge who’s dealt with homelessness” was not,
explaining:
       “You know, we all deal with homelessness and substance abuse at one time or
another in our work as judges. Perhaps all of us don’t write books on it, but I don’t think
there’s specialized knowledge here that is relevant to specific issues in the case. You
know, if you can point out something specific that the judge was going to testify to that
was relevant, I would consider it. But his generalized testimony that you’ve outlined, and
possible testimony, you know, I think is—it’s not directly applicable to this community.
It’s his experiences in another community.
       “For instance, the number of homeless people that have drug abuse problems, you
know, that’s not the population that was possibly a threat to Mr. Sotello. It’s the number
of criminals that are on the streets in Santa Rosa after dark.”
       The court then ruled that it was not going to permit Judge Coates’s testimony.
       3. The Trial Court Abused Its Discretion in Excluding Judge Coates’s
          Expert Opinion Concerning Chronic Homelessness
              A. The Law of Self-Defense and Imperfect Self-Defense
       A homicide is considered justified as self-defense where the defendant actually
and reasonably believed the use of deadly force was necessary to defend himself from
imminent threat of death or great bodily injury. Under such circumstances, the killing is
not a crime. (People v. Elmore (2014) 59 Cal.4th 121, 133–134; Pen. Code, § 197;
1 Witkin & Epstein, Cal. Criminal Law (4th ed. 2012) Defenses, § 67 et seq., p. 507 et
seq.) Where the defendant kills while actually but unreasonably believing the use of
deadly force was necessary, defendant is considered to have acted in imperfect
self-defense. Imperfect self-defense is not a complete defense to a killing, but negates the
malice element and reduces the offense to voluntary manslaughter. (People v. Elmore,
supra, 59 Cal.4th at p. 134; People v. Blakely (2000) 23 Cal.4th 82, 88; People v. Flannel
(1979) 25 Cal.3d 668, 672.) “The subjective elements of self-defense and imperfect




                                             10
self-defense are identical. Under each theory, the [defendant] must actually believe in the
need to defend . . . against imminent peril to life or great bodily injury.” (People v.
Viramontes (2001) 93 Cal.App.4th 1256, 1262.) As the California Supreme Court
summarized it in People v. Humphrey (1996) 13 Cal.4th 1073, 1082 (Humphrey)
(fn. omitted): “For killing to be in self-defense, the defendant must actually and
reasonably believe in the need to defend. [Citation.] If the belief subjectively exists but
is objectively unreasonable, there is ‘imperfect self-defense,’ i.e., ‘the defendant is
deemed to have acted without malice and cannot be convicted of murder,’ but can be
convicted of manslaughter. [Citation.] To constitute ‘perfect self-defense,’ i.e., to
exonerate the person completely, the belief must also be objectively reasonable.
[Citations.]”
       As this well-settled law applied at defendant’s trial, if the jury found that
defendant actually and reasonably believed he needed to use lethal force to defend
himself from Bloom, then he acted in self-defense, a complete defense to the murder
charge. If it found he actually but unreasonably believed he needed to use lethal force,
then he lacked the malice required for a murder finding and was guilty only of voluntary
manslaughter. But if the jury rejected defendant’s claim that he actually believed he
needed to use lethal force to defend himself from Bloom, then a murder conviction would
result, as it did. Defendant’s actual belief in the need to use lethal force, and the
reasonableness of that belief, were thus squarely at issue in his trial. The trial court ruled
that Judge Coates’s expert opinion was inadmissible on these questions for two primary
reasons. First, the court did not believe the evidence was relevant and, second, it did not
believe the subject matter was sufficiently beyond common experience to warrant expert
testimony. We review this ruling for abuse of discretion. (People v. Lucas (2014)
60 Cal.4th 153, 226; People v. Manriquez (1999) 72 Cal.App.4th 1486, 1492.) And
conclude there was such abuse here.




                                              11
            B. Judge Coates’s Expert Opinion Was Relevant to Defendant’s Actual
               Belief in the Need to Use Lethal Force to Defend Himself
       Evidence is relevant if it has “any tendency in reason to prove or disprove any
disputed fact that is of consequence to the determination of the action.” (Evid. Code,
§ 210.) Under Evidence Code section 351, all relevant evidence is admissible unless
specifically excluded by statute. (People v. Riggs (2008) 44 Cal.4th 248, 289–290, citing
Evid. Code, § 351.) A defendant claiming self-defense or imperfect self-defense is
required to “prove his own frame of mind.” (People v. Davis (1965) 63 Cal.2d 648, 656;
see also People v. Minifie (1996) 13 Cal.4th 1055, 1065 [“ ‘The defendant’s perceptions
are at issue . . . .’ ”].) Because defendant’s frame of mind was at issue, the jury in
defendant’s trial was expressly instructed that “In evaluating the defendant’s beliefs,
consider all the circumstances as they were known and appeared to the defendant.”
(CALCRIM No. 571.) In other words, the jury was to evaluate defendant’s belief in the
need to use lethal force from his perspective. Evidence that would assist the jury in
evaluating the situation from defendant’s perspective was thus relevant.
       Defendant’s perspective was that of a man who had been living for years on city
streets. He had been stabbed a few weeks earlier (as corroborated by medical records),
and he had also been involved in a verbal altercation just days before his encounter with
Bloom. According to defendant’s account, Bloom approached him in an aggressive
manner, was hostile when asking defendant if he spoke English or had a cigarette, and
continued to belligerently approach while he sat on the steps. Defendant also told the
police that when Bloom approached him, he believed Bloom was one of the assailants
that had stabbed him and that he “was in a position of danger” because Bloom was going
to do it again.
       Judge Coates was prepared to testify that individuals who are chronically
homeless, like defendant, are subjected to a high rate of violence by both housed and
unhoused individuals, and that the experience of living for years on the streets instills a
perpetual fear of violence that would have affected defendant’s belief in the need to
defend himself with lethal force. The relevance of this testimony to defendant’s actual


                                             12
perception of the situation is evident: it would have helped the jury understand the
situation from defendant’s perspective, that is, from the perspective of a chronically
homeless man who had recently been violently assaulted and was aggressively
approached by someone he believed to be the assailant. It would have explained his
heightened sensitivity to aggression and why he was inclined to react more acutely to the
perceived threat.
       The relevance of expert testimony to show a defendant’s perception of a threat of
imminent harm has long been recognized in a different context that we find instructive
here—cases involving intimate partner battering.4 The first case to recognize the
admissibility of such expert opinion was People v. Aris (1989) 215 Cal.App.3d 1178
(Aris). There, defendant was found guilty of second degree murder after she shot and
killed her abusive husband while he slept. The trial court excluded expert testimony that
would have informed the jury that defendant was a victim of domestic violence and
explained “ ‘how the psychological impact of being a battered woman affected her
perception of danger at the time she shot her husband.’ ” (Id. at p. 1193.)
       The Court of Appeal reversed, holding that the expert testimony was “highly
relevant to . . . defendant’s actual, subjective perception that she was in danger and that
she had to kill her husband to avoid that danger.” (Aris, supra, 215 Cal.App.3d at
p. 1197.) The expert would have testified that one of the symptoms of intimate partner
battering was “a greater sensitivity to danger. ‘[T]hey don’t misperceive it; they perceive
it very honestly, but it’s faster than somebody who [has not been] battered. And we call
that a hypervigilance to cues of any kind of impending violence. That makes
them . . . just a little bit more edgy, a little bit more responsive to situations than
somebody who has not been battered might be.’ ” (Id. at p. 1194.) And, the court
explained, “The relevance to the defendant’s actual perception lies in the opinion’s

       4
         Previously referred to as “battered women’s syndrome” (see, e.g., Humphrey,
supra, 13 Cal.4th at p. 1076), the preferred terminology is now “intimate partner
battering.” (Evid. Code, § 1107, subd. (f); People v. Wright (2015) 242 Cal.App.4th
1461, 1492, fn. 11.)


                                               13
explanation of how such a perception would reasonably follow from the defendant’s
experience as a battered woman.” (Id. at p. 1197; see also Humphrey, supra, 13 Cal.4th
at pp. 1085–1087, 1096 (conc. opn. of Brown, J.) [“hypervigiliance generated by”
repeated physical abuse]; In re Walker (2007) 147 Cal.App.4th 533, 553; People v. Day
(1992) 2 Cal.App.4th 405, 419–420; Paine v. Massie (10th Cir. 2003) 339 F.3d 1194,
1199; Ibn-Tamas v. United States (D.C. 1979) 407 A.2d 626, 634.)
       The same rationale applies here. According to Judge Coates, a homeless
individual who has repeatedly been subjected to violence and the threat of violence will
experience a heightened sensitivity to such threats and will have a reduced threshold at
which he or she subjectively perceives an imminent threat. As in Aris, supra,
215 Cal.App.3d at p. 1197, this opinion would elucidate defendant’s perception of the
threat Bloom posed in the darkened alley.
       In excluding Judge Coates’s testimony as irrelevant to defendant’s actual
perception of the situation, the court rejected the fundamental premise that homeless
individuals are subjected to a higher rate of violence, as evidenced by its statements that
“Homelessness has nothing to do with [defendant’s] possible victimization” and
“Everyone is subject to the same risks.” Studies on chronic homelessness demonstrate
that the court’s statements were incorrect: as Judge Coates proposed to testify, homeless
individuals are victims of violent crime at a much higher rate than the general population.
(See, e.g., In re Eichorn (1998) 69 Cal.App.4th 382, 386 [“Homeless individuals were
10 times as likely to be victimized by crime than the average population.”])
       The National Coalition for the Homeless (NCH) conducts an annual survey
tracking violent attacks on homeless individuals by housed individuals. In its June 2014
report entitled Vulnerable to Hate: A Survey of Hate Crimes & Violence Committed
Against Homeless People in 2013 (Vulnerable to Hate), NCH reported that from 1999 to
2013, there were 1,437 documented acts of serious violence against homeless individuals
by housed perpetrators, 375 of which were fatal. (Id. at p. 4.) In 2013 alone, NCH
documented 109 attacks, 18 of which resulted in death. (Id. at p. 6.) That year, 30
percent of the attacks occurred in California. (Id. at p. 8.) The attacks included


                                             14
unprovoked shootings, stabbings, and beatings with fists, sticks, tools, bottles, and other
deadly weapons, and sometimes involved torture. (Id. at pp. 10–21.) The data depicted a
pattern of violence whereby the offender arbitrarily—but intentionally—chose the victim
because he or she was homeless.5
       NCH also reported on a 2010 survey designed and administered by the National
Consumer Advisory Board of the National Health Care for the Homeless Council.
According to NCH, in that survey, “516 individuals experiencing homelessness over the
age of 18, located in Detroit, Fort Lauderdale, Nashville, Houston, and Worchester,
experienced violence 25 times more frequently than the general U.S. population. While
49 percent of homeless individuals report being victims of violence, only 2 percent of the
general population does the same.” (Vulnerable to Hate, supra, p. 22.)
       While the NCH report addresses only attacks on homeless individuals by housed
individuals, there is also a high rate of homeless-on-homeless crime, likely due to
proximity, vulnerability, and untreated mental illness and substance abuse. In one article
on the subject, the author reported: “Despite pressures toward under-reporting (due to
embarrassment, an inability to document incidents, and the like), over one-half of all
homeless [survey] respondents say that they have been victims of crime, primarily theft
but also beatings and sexual assault. Results from other studies demonstrate substantial
victimization rates for homeless women, youth, seniors, and shelter occupants. . . . [¶]
Homeless persons are easy marks for domiciled predators and unscrupulous business
operators (e.g., labor contractors who withhold pay, liquor store clerks who overcharge),
but they also victimize each other. Close physical proximity, limited guardianship,


       5
         Because its survey in part relies on self-reporting, NCH believes that its results
understate the violence inflicted on homeless individuals by housed individuals. (See
Vulnerable to Hate, p. 5 [data is collected from published news reports, service providers,
and self-reported incidents], p. 6 [“While this report provides alarming statistics, it is
important to note that people experiencing homelessness are often treated so poorly by
society that attacks are forgotten or unreported”; “many violent acts against homeless
populations go unreported and therefore, the true number of incidents is likely to be
substantially higher”].)


                                             15
retaliation, pre-emptive displays of ‘toughness,’ and a low probability of sanctions are
conducive to homeless-on-homeless crime. In general, street and shelter settings give
rise to a vicious cycle in which some homeless people alternate between victim and
offender roles.” (Barrett A. Lee, et al., The New Homelessness Revisited, Ann. Rev.
Sociology, Vol. 36 (Aug. 1, 2010) pp. 506–507.)
        This empirical evidence is consistent with Judge Coates’s proffered testimony.
And contrary to the trial court’s concern that his “generalized testimony” was not
“directly applicable to this community,” Judge Coates’s expertise included Sonoma
County, the homeless population of which both defendant and Bloom were members. In
fact, the City of Santa Rosa, the very city in which defendant killed Bloom, declared an
emergency of homelessness in August 2016, indicative of the extent of the homeless
crisis in that city.
        The People counter that the exclusion of Judge Coates’s expert testimony did not
preclude defendant from introducing evidence that would help the jury consider the
relevant circumstances from defendant’s perspective. As the People put it: “The jury
was made aware that appellant had been attacked in the past. Indeed, according to
appellant he had even purchased the murder weapon—an actual kitchen knife that was
figuratively a double-edged sword—to defend himself from future attacks. And the jury
was allowed to hear appellant’s statements attempting to justify his actions and
attempting to explain his state of mind.” But it has long been recognized that the
introduction of the defendant’s narrative does not necessarily satisfy the defendant’s right
to introduce relevant evidence, illustrated, for example, by People v. Smith (1907)
151 Cal. 619 (Smith), where the trial court excluded testimony of a doctor whom
defendant called to testify about his physical condition on the day defendant allegedly
committed a murder. Rejecting the People’s argument on appeal that defendant was not
prejudiced because he testified himself about the subject, the Supreme Court observed
that defendant was entitled to not only have the jury consider his own words “on the
subject, but to introduce [expert testimony] to corroborate” his own narrative. (Id. at



                                            16
p. 629.) This would permit him to “present the matter to the jury fully and under the
most favorable circumstances.” (Ibid.) Likewise here.
       The People also cite two cases—United States v. Abdush-Shakur (10th Cir. 2006)
465 F.3d 458 (Abdush-Shakur) and People v. Romero (1999) 69 Cal.App.4th 846
(Romero)—in an attempt to persuade us that expert opinion on chronic homelessness was
irrelevant to defendant’s self-defense and imperfect self-defense claims. Neither case is
availing. In Abdush-Shakur—described by the People as “on point”—defendant was a
prison inmate on trial for attempted murder of a prison employee. He unsuccessfully
sought to introduce the expert testimony of a “ ‘corrections consultant,’ ” who would
have testified to the “ ‘culture of violence’ in federal penitentiaries [to] explain why an
inmate who is ‘disrespected’ by a corrections officer might retaliate in a violent manner.”
Defendant challenged the exclusion of the testimony on appeal, arguing that the evidence
went directly to his motive for attacking the victim and supported his claim that he only
intended to wound him. (Abdush-Shakur, supra, 465 F.3d at p. 466.)
       The Court of Appeals affirmed, agreeing that the evidence was inadmissible. It
noted that the proffered testimony would not excuse defendant’s attack on a corrections
officer nor would it negate any elements of the charged crime. Rather, it simply
highlighted a possible motive for his action. (Abdush-Shakur, supra, 465 F.3d at
pp. 466–467.) In contrast, Judge Coates’s testimony, if persuasive to the jury, may have
supported defendant’s self-defense claim or negated the element of malice.
       The second case, Romero, supra, 69 Cal.App.4th 846, is no more helpful. Romero
involved a defendant who was charged with the murder of a car driver after a minor
traffic incident resulted in a verbal exchange that escalated into lethal street violence.
Defendant sought to introduce expert testimony on “the sociology of poverty, and the role
of honor, paternalism, and street fighters in the Hispanic culture.” (Id. at p. 848.) More
specifically, the expert would have testified that “(1) street fighters have a special
understanding of what is expected of them; (2) for a street fighter in the Hispanic culture,
there is no retreat; (3) the Hispanic culture is based on honor, and honor defines a person;
and (4) in this culture a person ‘would be responsible to take care of someone,’ i.e.,


                                              17
defendant had a strong motivation to protect his younger brother.” (Id. at p. 853.) The
trial court excluded the evidence, finding it irrelevant to whether defendant actually
believed he was in imminent danger of death or great bodily injury, and whether such a
belief was objectively reasonable. (Id. at p. 848.)
       The Court of Appeal affirmed. It held that the proffered testimony was irrelevant
to whether deadly force was warranted under the circumstances. (Romero, supra,
69 Cal.App.4th at pp. 854–855.) Specifically, “whether a person should or should not
retreat from a ‘street fight,’ has no bearing on whether that person may lawfully use
deadly force.” (Id. at p. 854.) In other words, the evidence merely described defendant’s
motive and was irrelevant to his self-defense claim. That is not the situation here.
       In short, we conclude that Judge Coates’s expert testimony on chronic
homelessness was relevant to the issue of defendant’s actual belief in the need to use
lethal force to defend himself from Bloom.
           C. Judge Coates’s Expert Opinion Was Relevant to the Reasonableness
              of Defendant’s Belief in the Need to Use Lethal Force to Defend
              Himself
       On appeal, defendant represents that he did not argue self-defense below, claiming
that he only asserted imperfect self-defense and conceding here that his “statements to the
police certainly did not describe a reasonable response to Bloom’s belligerent
approach . . . .” We read the record differently: while defendant’s primary theory was
imperfect self-defense, his counsel also argued perfect self-defense. And the jury was
instructed on both theories. Because defendant could assert both theories on remand, we
address the admissibility of Judge Coates’s expert testimony on the reasonableness of
defendant’s belief in the need to use lethal force to defend himself from Bloom. And
conclude expert opinion was also relevant to the reasonableness of his belief.
       As discussed above, Aris, supra, 215 Cal.App.3d 1178 held that expert testimony
on intimate partner battering was relevant to the defendant’s actual belief in the need to
use lethal force to defend herself from an imminent threat. (Id. at p. 1197.) It also held,
however, that “upon request whenever the jury is instructed on perfect self-defense, trial



                                             18
courts should instruct that [expert] testimony is relevant only to prove the honest belief
requirement for both perfect and imperfect self-defense, not to prove the reasonableness
requirement for perfect self-defense.” (Id. at p. 1199.) However, in Humphrey, supra,
13 Cal.4th 1073, the Supreme Court overruled Aris on this point, holding “that evidence
of battered women’s syndrome is generally relevant to the reasonableness, as well as the
subjective existence, of defendant’s belief in the need to defend, and, to the extent it is
relevant, the jury may consider it in deciding both questions.” (Humphrey, at pp.
1088–1089.) In other words, where defendant claimed self-defense, “ ‘expert testimony
on battering and its effects’ ” was relevant not only to whether the defendant actually
believed in the need to defend herself from imminent harm, but also to whether that belief
was objectively reasonable. (Id. at pp. 1083, fn. 3, 1088–1089.)
       Concerning the jury’s role in assessing the reasonableness of defendant’s belief in
the need to defend, the Humphrey court explained: “Although the belief in the need to
defend must be objectively reasonable, a jury must consider what ‘would appear to be
necessary to a reasonable person in a similar situation and with similar knowledge . . . .’
[Citation.] It judges reasonableness ‘from the point of view of a reasonable person in the
position of defendant . . . .’ [Citation.] To do this, it must consider all the ‘ “ ‘facts and
circumstances . . . in determining whether the defendant acted in a manner in which a
reasonable man would act in protecting his own life or bodily safety.’ ” ’ [Citation.] As
we stated long ago, ‘. . . a defendant is entitled to have a jury take into consideration all
the elements in the case which might be expected to operate on his mind . . . .’
[Citation.]” (Humphrey, supra, 13 Cal.4th at pp. 1082–1083.) By failing to permit the
jury to consider the evidence as it pertained to the reasonableness element of self-defense,
the trial court “failed to consider that the jury, in determining objective reasonableness,
must view the situation from the defendant’s perspective.” (Id. at p. 1086.)
       For the same reasons, expert testimony explaining why a chronically homeless
individual would experience a heightened fear of aggression would assist a jury in
weighing the reasonableness of defendant’s belief of imminent harm, as was central to
defendant’s self-defense claim. Given the earlier assault on defendant and heightened


                                              19
sensitivity to violence experienced by the chronic homeless, the jury may have concluded
that defendant was “ ‘justified in acting more quickly and taking harsher measures for
[his] own protection in event of assault, than would a person’ ” who was not chronically
homeless. (People v. Moore (1954) 43 Cal.2d 517, 528.) Paraphrasing the Humphrey
court, “Evidence of [chronic homelessness] not only explains how a [chronically
homeless individual] might think, react, or behave, it places the behavior in an
understandable light.” (Humphrey, supra, 13 Cal.4th at p. 1088.)
       Contrary to the People’s assertion, this does not turn an objective standard—how a
reasonable person would have perceived the risk—into a subjective one, creating a
reasonable homeless person standard. Indeed, the Supreme Court rejected a similar
argument in People v. Ochoa (1993) 6 Cal.4th 1199, where the court considered whether
the defendant’s state of mind was relevant to a charge of gross vehicular manslaughter
while intoxicated. The charge requires gross negligence, which is evaluated by an
objective standard, namely, whether a reasonable person in the defendant’s position
would have been aware of the risk involved. Rejecting defendant’s claim that his
subjective state of mind was irrelevant and prejudicial, the court held: “In determining
whether a reasonable person in defendant’s position would have been aware of the risks,
the jury should be given relevant facts as to what defendant knew, including his actual
awareness of those risks.” (People v. Ochoa, supra, 6 Cal.4th at p. 1205.)
       The Humphrey court found the same rationale applicable to the defendant’s
self-defense claim: “What we said in Ochoa about the defendant’s actual awareness
applies to this case. Although the ultimate test of reasonableness is objective, in
determining whether a reasonable person in defendant’s position would have believed in
the need to defend, the jury must consider all of the relevant circumstances in which
defendant found herself.” (Humphrey, supra, 13 Cal.4th at p. 1083.) This did not replace
the reasonable person standard with a reasonable battered woman standard, because the
question remained what a reasonable person would have believed about the need to use
lethal force, taking into consideration defendant’s situation and knowledge. (Id. at
p. 1087.)


                                             20
       The same can be said here. A question before the jury was what a reasonable
person would have believed about the need to use lethal force, taking into consideration
defendant’s situation and knowledge. Judge Coates’s expert opinion would have shed
light on this question.
            D. Judge Coates’s Expert Opinion Was Relevant to Defendant’s
               Credibility
       Judge Coates’s expert opinion was relevant to a third issue: defendant’s
credibility. Although defendant did not testify at trial, the jury heard his account of the
incident as he related it to the police just hours later and then again a few days later. By
finding him guilty of first degree murder, the jury clearly did not accept defendant’s
statements that he killed Bloom because he believed he posed an imminent threat of death
or serious injury. Judge Coates’s opinion may have bolstered defendant’s credibility by
providing a context within which the jury could assess defendant’s claims that he felt
threatened by Bloom’s aggressive and belligerent demeanor and voice in the dark
alleyway—and why defendant’s “adrenaline just jumped up” in response. (See People v.
Day, supra, 2 Cal.App.4th at p. 415 [“[I]f the jury had understood [defendant’s] conduct
in light of [intimate partner battering] evidence, then the jury may well have concluded
her version of the events was sufficiently credible to warrant an acquittal on the facts as
she related them.”]; accord, Humphrey, supra, 13 Cal.4th at p. 1087 [expert testimony on
battered women’s experience was relevant to the victim’s credibility because it would
assist the jury “by dispelling many of the commonly held misconceptions about battered
women”].)
            E. The Subject of Judge Coates’s Expert Opinion Was Sufficiently
               Beyond Common Experience That It Would Have Assisted the Jury
       In the case of expert testimony, it is not enough that it is relevant to an issue in the
case. It must also satisfy the criteria of Evidence Code section 801, which limits such
testimony to that “[r]elated to a subject that is sufficiently beyond common experience
that the opinion of an expert would assist the trier of fact.” (Evid. Code, § 801, subd.




                                              21
(a).)6 The People contend Judge Coates’s opinion was inadmissible under section 801
because “[h]omelessness is not a subject beyond the knowledge of the average citizen.”
The trial court was of the same view, stating that “what homeless people do or what
they’re capable of doing or factors that may affect them” is “a common experience with
the jurors and not subject to expert testimony.” We conclude otherwise: jurors in a case
involving homeless violence may have a rudimentary understanding of the hazards of life
on the street, but the realities of being homeless for a long period of time are beyond the
understanding and life experience of the average juror. Judge Coates’s testimony may
have dispelled “ ‘commonly held misconceptions’ ” or misguided “ ‘ “ ‘common sense’
conclusions” ’ ” that may have prevented the jury from understanding the circumstances
as defendant actually perceived them. (Humphrey, supra, 13 Cal.4th at pp. 1086–1087.)
       In order for an expert’s opinion to be admissible, the subject matter need not be
completely unfamiliar to the jury. Rather, expert testimony has been held admissible in a
range of cases where the general subject matter of the expert’s testimony may be familiar
to the average juror, yet critical aspects of that subject “are not likely to be fully known to
or understood by the jury.” (People v. McDonald (1984) 37 Cal.3d 351, 377
(McDonald)). One such subject matter, touched on above, is the behavior of victims of
domestic violence. In such cases, courts have recognized that leaving jurors to rely solely
on their personal experiences and common sense about domestic relationships—and how
the average person evaluates and reacts to a threat of imminent danger—will tend not to
result in reliable fact-finding by the jury. Instead, it will create a grave risk that the jury
will decide the case based on commonly held misconceptions and intuitive but erroneous
assumptions about domestic violence victims. As explained in Humphrey, expert
testimony on intimate partner battering was “ ‘aimed at an area where the purported


       6
         Evidence Code section 801 provides that expert testimony is admissible if it is
“(a) [r]elated to a subject that is sufficiently beyond common experience that the opinion
of an expert would assist the trier of fact; and [¶] (b) [b]ased on matter (including his
special knowledge” “that is of a type that reasonably may be relied upon by an expert in
forming an opinion upon the subject.”


                                               22
common knowledge of the jury may be very much mistaken, an area where jurors’ logic,
drawn from their own experience, may lead to a wholly incorrect conclusion, an area
where expert knowledge would enable the jurors to disregard their prior conclusions as
being common myths rather than common knowledge.’ ” (Humphrey, supra, 13 Cal.4th
at p. 1099 (conc. opn. of Brown, J.), quoting State v. Kelly (1984) 478 A.2d 364, 378; see
also People v. Brown (2004) 33 Cal.4th 892, 904–907; People v. Day, supra,
2 Cal.App.4th at pp. 415–418, overruled on other grounds in Humphrey, supra,
13 Cal.4th at p. 1089.)
       Similarly, in McDonald, supra, 37 Cal.3d 351, the Supreme Court recognized the
relevance of expert testimony on the reliability of eye witness identification, despite
acknowledging that jurors generally know that eyewitness identification can be
unreliable. There, defendant appealed a decision of the trial court excluding expert
testimony of a psychologist on psychological factors affecting the accuracy of eyewitness
identification. (Id. at p. 363.) Reversing, the Supreme Court highlighted numerous cases
recognizing the “ ‘well-known’ ” “ ‘vagaries of eyewitness identification . . . .’ ” (ibid.),
and noted a proliferation of “empirical studies of the psychological factors affecting
eyewitness identification . . . .” (Id. at p. 364.) It then went on to discuss Evidence Code
section 801, observing, “The statute does not flatly limit expert opinion testimony to
subjects ‘beyond common experience’; rather, it limits such testimony to such subjects
‘sufficiently beyond common experience that the opinion of an expert would assist the
trier of fact’ (italics added). The emphasized words . . . make it clear that the
admissibility of expert opinion is a question of degree. The jury need not be wholly
ignorant of the subject matter of the opinion in order to justify its admission; if that were
the test, little expert opinion testimony would ever be heard. Instead, the statute declares
that even if the jury has some knowledge of the matter, expert opinion may be admitted
whenever it would ‘assist’ the jury. It will be excluded only when it would add nothing
at all to the jury’s common fund of information, i.e., when ‘the subject of inquiry is one
of such common knowledge that men of ordinary education could reach a conclusion as
intelligently as the witness’ [citation].” (McDonald, at p. 367.)


                                              23
       Applying that test to expert testimony on eyewitness identification, the court
acknowledged that “from personal experience and intuition all jurors know that an
eyewitness identification can be mistaken, and also know the more obvious factors that
can affect its accuracy, such as lighting, distance, and duration.” (McDonald, supra,
37 Cal.3d at p. 367.) It went on to note, however, that according to professional literature
“other factors bearing on eyewitness identification may be known only to some jurors, or
may be imperfectly understood by many, or may be contrary to the intuitive beliefs of
most.” (Id. at pp. 367–368.) The proffered expert testimony, the court concluded, would
have assisted the jury in evaluating these many factors. (Id. at p. 368.)
       In Delia S. v. Torres (1982) 134 Cal.App.3d 471, 478–480 (disapproved on other
grounds in Christensen v. Superior Court (1991) 54 Cal.3d 868, 905, fn. 28), the court
held that expert testimony regarding “the reactions of rape victims and the characteristics
and motivations of rapists” was properly admitted because, while most jurors hold
opinions on those topics generally, expert testimony could clear up misconceptions that
many jurors likely harbor and allow the jury to more accurately assess the credibility of
the witnesses.
       Similar reasoning warranted the admission of expert testimony regarding the
behavior of the parents of abused children in People v. McAlpin (1991) 53 Cal.3d 1289.
There, the Supreme Court recognized that, while virtually all jurors have experience,
direct or indirect, with parenthood, they tend to hold the intuitive but erroneous belief that
the “parent of a molested child, naturally concerned for the welfare of the child and of
other children, would promptly report the crime to the authorities.” (Id. at p. 1302.)
According to the court, expert testimony was properly admitted to assist the trier of fact
by clearing up this common misconception and allowing the jury to more reliably
evaluate the credibility of a critical witness. (Id. at pp. 1300–1302; see also People v.
Housley (1992) 6 Cal.App.4th 947, 955–956 [expert testimony allowed to disabuse the
jury of commonly held misconceptions about the behavior of abused children]; People v.
Bowker (1988) 203 Cal.App.3d 385, 390–394 [same].)



                                             24
       To this line of cases recognizing subject matters “sufficiently beyond common
experience that the opinion of an expert would assist the trier of fact” (Evid. Code,
§ 801), we add chronic homelessness and its psychological impact. Most, if not all,
jurors have likely encountered homelessness to some degree in their daily lives and,
through these encounters, have an elementary understanding that life on the streets is
unpleasant and more challenging than life as a housed individual. But, based on this
court’s “personal experience and intuition” (MacDonald, supra, 37 Cal.3d at p. 367), we
believe that the extent to which the homeless are confronted with persistent danger, as
demonstrated by the evidence of the violence experienced by the homeless, and the
psychological consequences of experiencing chronic homelessness, is beyond the ken of
most. Judge Coates’s testimony would have dispelled the commonly held
misconception—shared by the trial court—that “Everyone is subject to the same risks.”
            F. Defendant Was Prejudiced by the Exclusion of Judge Coates’s
               Expert Opinion
       Defendant urges that the exclusion of Judge Coates’s expert testimony deprived
him of his constitutional right to present a complete defense, and Chapman v. California
(1967) 386 U.S. 18, 24 mandates reversal unless the error was harmless beyond a
reasonable doubt. But “the routine application of provisions of the state Evidence Code
law does not implicate a criminal defendant’s constitutional rights.” (People v. Jones
(2013) 57 Cal.4th 899, 957; accord, People v. Robinson (2005) 37 Cal.4th 592, 626–627
[“ ‘[A]s a general matter, the ordinary rules of evidence do not impermissibly infringe on
the accused’s [state or federal constitutional] right to present a defense.’ ”].) This is so
because “only evidentiary error amounting to a complete preclusion of a defense violates
a defendant’s federal constitutional right to present a defense.” (People v. Bacon (2010)
50 Cal.4th 1082, 1104, fn. 4.) As such, the trial court’s error was one of state evidentiary
law only (People v. McNeal (2009) 46 Cal.4th 1183, 1203), and the proper standard of
review is whether it is reasonably probable that defendant would have obtained a more
favorable result in the absence of the error. (People v. Watson (1956) 46 Cal.2d 818,




                                              25
836; see also People v. Bacon, supra, 50 Cal.4th at p. 1104, fn. 4; Humphrey, supra,
13 Cal.4th at p. 1089.) Under this standard, we conclude the error was prejudicial.
       The jury found defendant guilty of first degree murder, meaning it did not believe
his statement to the police that he believed Bloom was going to attack him, and so he
“got” Bloom before Bloom could get him. Thus, the question of defendant’s actual belief
in the need to use lethal force to protect himself from Bloom was critical. A reasonable
probability exists that, if presented with Judge Coates’s expert testimony on chronic
homelessness, the jury would have found defendant guilty of a lesser included offense of
first degree murder (either voluntary manslaughter or second degree murder) or would
have found the killing justifiable homicide. Judge Coates would have testified regarding
empirical data showing that the homeless population experiences violence and the threat
of violence at a much greater rate than the general population, and that the resulting
vulnerability tends to create a greater sensitivity to threats of violence. Such testimony
would have bolstered the credibility of defendant’s statements in his two police
interviews that he actually perceived an imminent threat of death or great bodily harm
when Bloom aggressively approached him in the darkened alleyway wielding an object
that defendant mistook for a knife.
       Judge Coates’s testimony on the experience of chronic homelessness would also
have tied into the testimony of witness Raymond Hoey, the homeless man who heard, but
did not see, the fatal fight between defendant and Bloom. First, Hoey’s testimony
provided anecdotal evidence regarding the dangers of being homeless when he described
the fear of violence he generally experienced while living on the streets—a theme, not
incidentally, defense counsel touched on during closing argument. Judge Coates’s expert
opinion would have provided a broader context within which the jury could connect
Hoey’s statements regarding the dangers he routinely faced with the experiences of the
homeless more generally. Within such a broader context, the jury may have found
defendant’s statements that he actually perceived an imminent threat from Bloom more
credible. (See Smith, supra, 151 Cal. at pp. 627–629.)



                                             26
       The second way that Judge Coates’s testimony would have reinforced aspects of
Hoey’s corroborating testimony related to Hoey’s description of how the altercation
between defendant and Bloom began. Hoey heard the fight start with two men arguing,
then quickly begin fighting each other, or “scuffling.” This testimony was entirely
consistent with defendant’s statement that he was sitting on the steps when Bloom
aggressively approached him, and that they argued before Bloom “came at” defendant
holding an object that, in the darkness of the alley, defendant thought was a knife.
       Moreover, it was undisputed that Bloom was under the influence of an extremely
large dose of methamphetamine, his friend Donovan Sweeden having testified that
Bloom injected a large dose of methamphetamine and acted “agitated” and “aggressive.”
And, defendant told the officers, he believed Bloom was on drugs as soon as he saw him
approaching. This aspect of the case may have gained a valuable contextual background
from Judge Coates’s proposed testimony regarding the prevalence of substance abuse
among the homeless, which would have corroborated defendant’s assertion that he
perceived Bloom as an imminent threat.
       Thus, had the jury heard Judge Coates’s expert opinion, there is a reasonable
probability of a more favorable result, namely that the jury would have concluded that
defendant actually believed he needed to use lethal force to defend himself from Bloom
and would have accepted his theory of either perfect or imperfect self-defense. There is
also a reasonable probability that even if the jury still rejected defendant’s claim that he
actually believed he needed to kill Bloom to protect himself—and thus rejected his
claims of perfect or imperfect self-defense—it might have returned a verdict of
second degree rather than first degree murder.
       During deliberations, the jury made only two requests: the first, for the transcripts
of defendant’s statements to the police, the second, for a further explanation of the
meaning of premeditation and deliberation. From this, we can reasonably infer that the
elements of premeditation and deliberation were difficult questions for the jury. (See
People v. Carrera (1989) 49 Cal.3d 291, 314, fn. 14.) Judge Coates’s expert opinion on
chronic homelessness might have provided sufficient context for defendant’s


                                             27
hypersensitivity to the threat of violence such that the jury would not have found the
premeditation and deliberation necessary for a first degree murder conviction.
                                     DISPOSITION
       The judgment of conviction is reversed.



                                                        _________________________
                                                        Richman, Acting P.J.


       We concur:


       _________________________
       Stewart, J.


       _________________________
       Miller, J.




                                            28
Trial Court: Sonoma County Superior Court

Trial Judge: Hon. Rene Auguste Chouteau

Counsel:

Geoffrey M. Jones, under appointment by the Court of Appeal for Defendant and
Appellant.

Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Jeffrey M. Laurence, Senior Assistant Attorney General, Catherine A. Rivlin,
Supervising Deputy Attorney General, Gregg E. Zywicke, Deputy Attorney General
for Plaintiff and Respondent.




                                          29